The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 15, 19, 20 and 22 are objected to because of the following informalities:
Claim 15, each occurrence of “electrical” should be --electric--.
Claims 19 and 20, “pinon” should be --pinion--. 
Also, claim 19 lacks punctuation at the end of the claim. 
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al (US 9,216,856) in view of Heberling et al (US 7,018,155), Duron et al (US 6,071,057) and Haddick et al (US 10,035,648 or corresponding US 2017/0349374).
Howell shows a vehicle system comprising:
a refuse vehicle 40 comprising a chassis (not explicitly identified but note col. 3:62-63), a body assembly 72 defining a vehicle refuse compartment, a lift assembly 36, 42, 44, and an electric energy system (col. 2:30-47, col. 3:50-58, col. 4:9-67, and Figs. 4A-C and 7) positioned on at least one of the refuse vehicle or a carry can 12, 32 or 50 to facilitate operating an actuator 26; 
wherein the carry can is selectively couplable to the lift assembly, and comprises a receptacle, an attachment interface 14, 38 configured to engage with the lift assembly, a collector 10, and the actuator 26, which is positioned to facilitate manipulating the collector about a pivot axis (col. 3:58), the actuator including a rotational actuator 66.
Howell does not show the actuator to further include a transmission device positioned along the pivot axis; wherein the rotational actuator is coupled to the transmission device along an offset axis that is parallel to and offset from the pivot axis such that the rotational actuator causes the transmission device to drive the collector about the pivot axis and around the offset axis.
Howell also does not show that the attachment interface is positioned along a rear of the receptacle or that it does not include fork pockets. Rather, the interface is in the form of fork pockets on the sides of the receptacle.
Heberling shows a refuse container tipping device, wherein an actuator is positioned to facilitate pivoting a collector 26, 28 about a pivot axis 78, and the actuator includes a transmission device 76 positioned along the pivot axis and a rotational actuator 74 coupled to the transmission device and offset from the pivot axis (Fig. 6 and/or 7) such that the rotational actuator causes the transmission device to drive the collector about the pivot axis.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Howell by providing the actuator with a transmission device positioned along the pivot axis, such that the rotational actuator was coupled to the transmission device and offset from the pivot axis to cause the transmission device to drive the collector about the pivot axis, as shown by Heberling, as this would simply be an art recognized alternate equivalent means of rotating a refuse bin emptying arm about an axis, the use of which in the apparatus of Howell would have required no undue experimentation and produced no unexpected results.
However, Howell as modified by Heberling does not show the offset axis of the rotational actuator to be parallel to the pivot axis so that the rotational actuator causes the transmission device to drive the collector around the offset axis.
Duron shows a lifting device on a refuse collection vehicle wherein at least part of transmission device 205 is positioned along an axis of rotation 206 (note “ratchet wheel 203 carried by the transmission shaft is engaged by spring-loaded pin 202”; see col. 4:37-38 and Fig. 13, noting that reference character “203” is apparently used in Fig. 13 to designate a “mounting bracket” – however, if pin 202 engages the ratchet wheel and the ratchet wheel is carried by the transmission shaft, then clearly at least part of the transmission device is positioned along axis 206), and rotational actuator 201 is coupled to the transmission device and positioned along an axis that is parallel to the axis 206.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have additionally modified the apparatus of Howell by mounting the rotational actuator on an offset axis that was parallel to as well as offset from the pivot axis, as shown by Duron, as this would simply be a well-known and art recognized alternate equivalent means of coupling a rotational actuator to a transmission device, the use of which in the apparatus of Howell would have required no undue experimentation and produced no unexpected results. When applied to the modified apparatus of Howell, the mounting of the actuator along such an offset, parallel axis would clearly result in the actuator causing the transmission device to drive the collector around the offset axis.
Haddick discloses a substantially similar refuse collection vehicle wherein an attachment interface 280 is positioned along a rear 220 of a receptacle 260 of a carry can 202, wherein the interface does not include fork pockets. It is noted that not only is this disclosed as an alternative to an embodiment in which a carry can has an interface that includes fork pockets on the sides thereof (Figs. 16-20), but also that the teachings of this reference are explicitly incorporated by reference in par. [0035] of the instant application.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have still further modified the apparatus of Howell by configuring the attachment interface so as to be positioned along a rear of the receptacle and to not include fork pockets, rather than including fork pockets on the sides thereof, as Haddick explicitly teaches that these are alternate equivalent types of attachment interfaces for the same purpose and in the same environment, the use of either of which in the apparatus of Howell would work equally well, especially since applicant acknowledges that the subject matter of Haddick is incorporated by reference.
Re claim 2, the vehicle system of Howell further comprises an electrical connection 100/102 (Fig. 7) extending between the refuse vehicle and the carry can, the electrical connection configured to facilitate at least one of (i) transferring electrical energy from the refuse vehicle to the carry can or (ii) transferring commands from the refuse vehicle to the carry can.
Re claim 3, the electrical connection is a power connection configured to facilitate transferring the electrical energy from the refuse vehicle to the carry can.
Re claim 5, Howell shows a wireless communication device configured to receive commands wirelessly from at least one of the refuse vehicle or a portable user device (col. 3:30-37 and col. 5:1-12).
Re claim 6, Howell shows that at least part of the electric energy system (e.g., the power source) is positioned on the refuse vehicle.
Re claim 7, at least part of the electric energy system (e.g., the motor, wiring, switches, etc.) is positioned on the carry can.
Re claim 8, the portion of the electric energy system on the carry can is considered to be a first electric energy system, the portion of the electric energy system on the refuse vehicle is considered to be a second electric energy system, and the first electric energy system receives electrical energy from the second electric energy system.
Re claim 10, the electric energy system includes at least one of a power interface 108 (Fig. 7; col. 4:62-65), a battery, a solar panel, or a generator configured to at least one of receive energy, store energy, or generate energy.
Re claim 11, the rotational actuator of Howell includes an electric motor 52 powered by the electric energy system.
Re claim 12, the actuator includes a fluidly operated actuator 66, a fluid pump and an electric motor (shown together at 52; see col. 3:51-53), wherein the fluidly operated actuator is operated by the fluid pump, wherein the fluid pump is driven by the electric motor, and wherein the electric motor is powered by the electric energy system.
Re claim 14, the electric motor, the fluid pump, and the fluidly operated actuator are positioned on the carry can (col. 3:50-58).

Claims 4, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al in view of Heberling et al, Duron et al and Haddick et al, as applied to claims 1, 2, 7 and 12 above, and further in view of Fox et al (US 10,647,025).
Howell as modified does not show that the electrical connection is a communication connection configured to facilitate transferring commands from the refuse vehicle to the carry can. Howell teaches a control panel 18 for operating the system, but it is located on the carry can (Fig. 1). However, it is generally well known to provide remote or auxiliary controls in the cab of a vehicle, either instead of or in addition to controls outside the vehicle, to control the operation of a handling attachment of the vehicle.
For example, Fox shows a handling vehicle having an attachment 10 which may be controlled from a control panel or panels CP that may be positioned in the cab of the vehicle and/or adjacent to the attachment. Such control panel(s) may be wired or wireless. Thus, in at least one embodiment, Fox discloses an electrical connection that is a communication connection configured to facilitate transferring commands from a vehicle to a handling attachment of the vehicle. See col. 9:22-44.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the apparatus of Howell by providing a remote control panel in the cab of the vehicle, either instead of or in addition to the control panel on the carry can, and by providing an electrical communication connection for transferring commands from the remote control panel on the refuse vehicle to the carry can, as suggested by Fox, as this would provide increased operator safety and convenience.
Re claim 9, as noted above with respect to claim 8, Howell shows the portion of the electric energy system on the carry can to be a first electric energy system, and the portion of the electric energy system on the refuse vehicle to be a second electric energy system, but does not show that the first electric energy system does not receive electrical energy from the second electric energy system.
However, Fox further teaches that the handling attachment includes an electric energy system to operate an actuator (such as at least drum drive 28) of the attachment, wherein the electric energy system may either receive electrical energy from a second electric energy system on the vehicle, or be a completely self-contained energy system that does not receive electrical energy from the second electric energy system. See col. 11:45-60 and col. 12:31-53.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have still further modified the apparatus of Howell by providing the electric energy system on the carry can as a self-contained system that did not receive electrical energy from the electric energy system of the host vehicle, as suggested by Fox, as this would simply be the substitution of one known alternate equivalent energy system for another, the use of which in the system of Howell would require no undue experimentation and produce no unexpected results.
Re claim 13, although Howell shows the fluidly operated actuator to be located on the carry can, as noted above with respect to claim 14, Howell does not show the electric motor and fluid pump to be located on the refuse vehicle.
However, Fox still further teaches that the fluid operated actuator (such as at least drum drive 28) can either be powered separately and independently from the power system of the host vehicle, or may receive its hydraulic power from a connection 44 of the host vehicle’s hydraulic power supply (which is considered to inherently comprise at least a pump and motor). See col. 11:45-60.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have additionally modified the apparatus of Howell by providing a hydraulic connection for the fluid operated actuator on the carry can, for receiving hydraulic power from a motor and pump positioned on the refuse vehicle, as suggested by Fox, as this would simply be the substitution of one known alternate equivalent hydraulic system for another, the use of which in the system of Howell would require no undue experimentation and produce no unexpected results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Howell et al in view of Heberling et al, Duron et al and Haddick et al, as applied to claim 1 above, and further in view of Turner et al (US 9,290,093) and Lozano (US 7,261,354).
Howell shows (at least part of) the electric energy system to be positioned on the refuse vehicle, wherein the carry can includes a power interface 108 configured to receive energy from the electric energy system (see at least col. 1:25, col. 2:34-38, and col. 4:62-64), but does not show the carry can to include a battery, wherein the battery is charged by the electric energy system in between refuse load pickups using the actuator and the collector.
Turner teaches a supplemental power attachment system for a vehicle, wherein a handling attachment 12 of the vehicle includes its own power generating system 30, including an energy storage device 34, which can be a battery (col. 6:24-28). Turner further discloses power interface(s) 20 and/or 50 configured to transmit electrical energy from an external power source, which can be the vehicle, to the energy storage device (col. 8:1-19 and 53-57, and col. 9:1-28). In other words, the electric energy system of the vehicle charges the battery of the handling attachment, which is then used for powering the attachment. However, Turner does not explicitly disclose that the battery is charged in between uses of the attachment.
Further, Lozano shows a vehicle (trailer) 10 which is towed by another vehicle. The trailer includes various electrically-operated components and may be self-contained with a battery that is trickle-charged via an electrical connection from the towing vehicle between uses of the trailer’s electrically-operated components (col. 5:39-47 and 63-67, and col. 6:25-30).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the apparatus of Howell by providing the carry can thereof with a battery, wherein the battery was charged by the electric energy system in between refuse load pickups using the actuator and the collector, as collectively suggested by Turner and Lozano, to efficiently provide power to the collector on an as-needed basis.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Howell et al in view of Heberling et al, Duron et al and Haddick et al, as applied to claim 1 above, and further in view of Christenson (US 5,934,867, previously cited).
Howell as modified shows the collector to include:
a lift mechanism including a lift arm 62 and a first actuator 66 positioned to facilitate pivoting the lift arm about a pivot axis; and
a grabber mechanism 64 coupled to an end of the lift arm, the grabber mechanism including grabber arms (not separately identified but can be seen in Fig. 1).
However, Howell does not show the collector to further include:
an extension mechanism including an extendable arm and a second actuator positioned to facilitate extending and retracting the extendable arm;
wherein the lift mechanism is coupled to an end of the extendable arm; or
wherein the grabber mechanism includes a third actuator positioned to facilitate opening and closing the grabber arms.
The examiner notes it is generally well known in the art of refuse collecting to construct a collection arm in this manner. For example, Christenson shows a generally similar refuse collection vehicle wherein a carry can 34 includes a collection arm 42 having an extension mechanism 94 including an extendable arm 98 and an actuator 100 positioned to facilitate extending and retracting the extendable arm, a lift mechanism 92 coupled to an end of the extendable arm, the lift mechanism including a lift arm 150 and an actuator 154 positioned to facilitate pivoting the lift arm about a pivot axis 152, and a grabber mechanism 90 coupled to an end of the lift arm, the grabber mechanism including grabber arms 110, 112 and an actuator 120, 122 positioned to facilitate opening and closing the grabber arms (see Figs. 1-6; other embodiments are similar).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the apparatus of Howell by constructing the collection arm with an extension mechanism having an extendable arm and a second actuator positioned to facilitate extending and retracting the extendable arm, wherein the lift mechanism was coupled to an end of the extendable arm, and wherein the grabber mechanism included a third actuator positioned to facilitate opening and closing the grabber arms, as shown by Christenson, to improve the efficiency, safety, and convenience of the system by enabling an operator to utilize the extended reach of the arm in conjunction with the pivoting grabber arms of the grabber mechanism to facilitate automatic refuse can collection from inside the vehicle cab instead of or in addition to a position adjacent the carry can (col. 6:45-48).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Howell et al in view of Heberling et al, Duron et al, Haddick et al and Christenson, as applied to claim 17 above, and further in view of Young et al (US 6,315,515) or Szinte (US 5,833,428), both previously cited.
Howell as modified shows the first actuator to be a hydraulic cylinder rather than one of:
i) a linear actuator, a ball screw coupled to the linear actuator, and a motor positioned to drive the ball screw;
(ii) a rack disposed along the extendable arm and a rack pinion driven by the
motor; or
(iii) a push chain disposed along the extendable arm and a chain pinion driven by the motor.
However, Christenson refers to “a linear actuator, such as an hydraulic cylinder”, implying that other types of actuators may be used. 
Further, the examiner notes that many types of actuators are known to be alternate equivalents in the art. 
For example, Young teaches that either a hydraulic cylinder 42 (Fig. 9) or an electric linear screw drive 45 (Fig. 10) may be substituted one for the other to constitute the plurality of linear actuators 41A-B (Fig. 6) used for a vehicle handling attachment.
Also, Szinte teaches that either a rack and motor-driven pinion or a chain and sprocket (pinion) driven by a motor may be substituted for a linear actuator in the form of an hydraulic cylinder 125/127 for extending a retractable arm 114 of a refuse collection assembly 30 positioned on a carry can 26 of a refuse collection vehicle 20.
As such, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have additionally modified the apparatus of Howell by substituting the hydraulic cylinder thereof with an actuator in the form of at least one of: (i) a linear actuator, a ball screw coupled to the linear actuator, and a motor positioned to drive the ball screw, (ii) a rack disposed along the extendable arm and a rack pinion driven by the motor, or (iii) a push chain disposed along the extendable arm and a chain pinion driven by the motor, as taught by Young (i) or Szinte (ii and iii), as this would merely be the selection of one of a finite number of known alternate equivalent actuators, the use of which would have neither required undue experimentation nor produced unexpected results.

Claims 19, 20 and 22 are allowable over the prior art, but the objections noted above in par. 2 should be addressed.

Applicant’s argument with respect to claim 1 has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

6/21/22